IN THE UNITED STATES DISTRICT COURT-
FOR THE DISTRICT OF MARYLAND

MONIQUE KELLY, *
Plaintiff, * _
Civil Action No. RDB-18-0049
v. *
NANCY A. BERRYHILL,V *
Defendant. "‘
* >!= >I< =l¢ =l= >l€ =l= =l= >l= =I= >l= *-l= =l=
MEMORANDUM OPINION

Plaintiff Monique Kelly, filed this Complaint against Defendant Nancy A. Berryhill in her
capacity as the Acting Director of the Social Security Administration (“SSA,” “Administration,”
or “Defendant”), asserting a claim for retaliation and harassment based on a prior claim (the
“clairn”) to the U.S. Equal Employment Opportunity Commission (“EEOC”), a claim for
harassment based on disability, and a claim for failure to provide reasonable accommodations
(Corrected Compl. ECF No. 2). Currently pending before this Court is Defendant’s Motion to
Dismiss for Lack of Jurisdiction, for Failure to State a Claim, or Alternatively, For Summary
Judgment. (ECF No. 19). The pai'ties’ submissions have been reviewed, and no hearing is
necessary. See Local Rule 105 .6 (D. Md. 2018). The Administration’S motion shall be treated as
a Motion to Dismiss. For the reasons stated below, that motion, (ECF No. 19), is GRANTED and
this case is DISMISSED WITH PREIUDICE.

BACKGROUND

When reviewing a Motion to Dismiss, this Court accepts as true the facts alleged in

Plaintiff’s Complaint. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (2011). This Court must then

construe those facts in the light most favorable to Kelly. See Edwards v. Cily ofGoldsboro, 178

F.3d 231, 244 (4th Cir. 1999). Plaintiff suffers from urinary track and gynecological
complications, and Post-Traumatic Stress Disorder (“PTSD”) arising from her combat service in
Bosnia. (Corrected Compl. ECF No. 2 at ‘[[ 9). She‘began working for the SSA as a claims
examiner in 2009. (Id. at ‘i]‘|l 8, 11). Plaintiff alleges that she has been the victim of numerous
instances of abuse and harassment (Id. at 11 13). In May 2012, Plaintiff was “made to parade
before [her] managers . . . to determine if [her] dress Was appropriate.” (Id. at 11 12). This “parade”
and other instances of “harassment and failure to provide reasonable accommodations based on
her disabilities” prompted her to file her first EEO charge against the Defendant in 2012. (Id. at
M 7, 13). In April 2016, Plaintiff filed her second EEO charge against the Administration, the
exact bases of Which remain unclear, but the pleadings indicate that the second charge Was
advanced on similar grounds (Id. at 1111 7, 14-20). lt appears from the record that both charges
remain pending.- Ultimately, there Was a third charge resulting in the Complaint in this case.
Plaintiff’ s Complaint alleges numerous grounds for her claims. Plaintiff continued to work
under a supervisory manager, Ava Comer, as to Whom she filed he two previous charges. (Id. at
11 20). During 2015, she Was wrongfully accused of breaching Personal ldentitier requirements
(Id. at ‘[[ 36). Kelly contends that her “voluntary leave transfer program (“VLTP”) has been
continuously clobbered by the’? SSA in that she Was removed from an alleged list on a consistent
basis and this prevented her from taking a form of leave. (Id. at 11 22). ln March 2016, Plaintiff’s
requests to be relocated to another building were denied (Id. at 11 21). ln February 2016, Plaintiff
received her Performance and Communications System (“PACS”) assessments two Weeks late.
(Id. at 1[1[ 27-28). Plaintiff’ s PACS gave her a 3.5 rating, despite being promised a 4. (Id. at ‘[l 29).
ln March of 2016, Ms. Comer called Plaintiff a “Easter Killer.” (Id. at 11 35). On August 2, 2016,

an fellow co-worker yelled at Plaintiff and Ms. Comer told that co-worker that Plaintiff “Was not a

 

team player” and for him to “just do the work” that prompted the situation. ln December 2016,
Ms. Comer grabbed or slapped Plaintiff’s wrist, told her to turn around and speak with her, and
“demanded that she present to the entire module a speech on how [Plaintiff’ s1 PTSD worked and l
how it affected her and the Module.” (Id. at 11 37). On December 16`, 2016, she was not invited to
a work luncheon. (Id. at 11 50). Plaintiff also claims that on January 11, 2017 , Ms. Comer touched
Plaintiff’s head, slapped her forehead, and said that she was using her healing hands to cure
Plaintiff of her ales. (Ial. at 11 23).

As for her claim for refusal to grant a reasonable accommodation, Plaintiff advances that
the Administration knew of her disability since her hiring. (Ia'. at 11 10). She allegedly requested
reasonable accommodation sometime in mid-2012, July 2016, and again in August 2016 through l
her Employee Assistance Program (“EAP-”) counselor. (_Id. at 1111 38-3 9). An additional request
Was made through the online reasonable accommodation portal on November 8, 2016. (Id.). A
reasonable accommodation of working from horne three-days a week was “provisionally
approved,” and its temporary nature “causes tremendous stress” to Plaintiff. (Id. at 1111 39-40).
Plaintiff contends that she can successfully complete her job duties from home. (Ia’. at 11 41).

The underlying instant charge against Defendant was filed on November 23, 2016. (ECF
No. 1-2). On January 6, 2017, the SSA processed Kelly’s complaint land opened an investigation
into: l) “Whether the Agency subjected [Plaintiff] to non-sexual harassment based on disability
(mental) and retaliation (prior EEO activity) beginning August 2, 2016 and ongoing With respect
to working conditions;” and 2) “Whether the Agency failed to provide [Plaintiff] With a reasonable
accommodation based on disability (mental) beginning January 12, 2016 and continuing.” (ECF
No. 19-7). After its investigation, a report was issued on May 12, 2017. (ECF No. 19-8). On

August 7, 20_17, a final administration decision was issued which found that the SSA took

reasonable action to accommodate Kelly’s disability and did not discriminate against her based on
disability or past protected conduct (ECF No. 19-9 at 1, 18, and 20).

On Septernber 8, 2017, over one year later, Plaintiff brought this instant suit] against the
SSA alleging retaliation harassment (Counts I); a claim of harassment based on disability (Count
II); and denial of reasonable accommodation f`or a disability pursuant to Section 501 of the
Rehabilitation Act of 1973, as amended, 29 U.S.C. §~791. (ECF No. 2 at 1111 49-62). Currently
pending before this Court is Defendant’s Motion to Dismiss for Lack of Jurisdiction, for Failure
to State a Claim, or Alternatively, For Summary Judgment. (ECF No. 19).

STANDARD OF REVIEW

A motion to dismiss for failure to exhaust administrative remedies is governed by Federal
Rule of Civil Procedure 12(b)(1), which requires dismissal When the court lacks subject matter
jurisdiction. Khoury v. Meserve, 268 F.Supp.2d 600, 606 (D. Md. 2003); Clarke v. DynCorp
Intem. LLC, 962 F.Supp.2d 781, 786 (D. Md. 2013). The plaintiff bears the burden to show that
subject matter jurisdiction exists. Piney Run Preservation Ass'n v. Cnty. Comm 'rs ofCarroll Cnly. ,
523 F.3d 453, 459 (4th Cir. 2008). A motion to dismiss for failure to state a claim is governed by
Rule 12(b)(6), which authorizes the dismissal of a complaint if it fails to state a claim upon which
relief can be granted. Fed. R. Civ. P. 12(b)(6). The purpose of Rule l2(b)(6) is “to test the
sufficiency of a complaint and not to resolve contests surrounding the facts, the merits of a claim,
or the applicability of defenses.” Presley v. City of Charlottesvz`lle, 464 F.3d 480, 483 (4th Cir.
2006); see also Goines v. Valley ley. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). The
sufficiency of a complaint is assessed by reference to the pleading requirements of Rule 8(a)(2),

Which provides that a complaint must contain a “Short and plain Statement of the claim showing

 

1 Originally in the District Court for the District of`Columbia but transferred to this Court upon joint motion on January
8, 2018 (ECF Nos. 10-12).

4

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion under Rule
12(b)(6), a complaint must contain facts sufficient to “state a claim to relief that is plausible on its
face.” Bell Atl.; Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 684
(2009).

While ruling on motion to dismiss, a court’s evaluation is generally limited to allegations
contained in the complaint Goz`nes v. Calley szy. Servs. Bd., 822 F.3d 159, 166-67 (4th Cir.
2016). However, courts may also consider documents explicitly incorporated into the complaint
by reference. Id. at 166 (citing Tellabs, ]nc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007)). ln addition, a court may “consider a document submitted by the movant that Was not
attached to or expressly incorporated in a complaint, so long as the document was integral to the
complaint and there is no dispute about the document’s authenticity.” Id. (citing Sec'y of State for
Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). A document is “integral” when
“its ‘very existence, and not the mere information it contains, gives rise to the legal rights
asserted.”’ Chesapeake Bay Found., Inc. v. Seversral Sparrows Point, LLC, 794 F.Supp.2d 602,
61 1 (D. Md. 2011) (citation and emphasis omitted). Considering such documents does not convert
a motion to dismiss to one for summary judgment Goldfarb v. Mayor & Cin Council of
Baltimore, 791 F.3d 500, 508 l(4th Cir. 2015).

Accordingly, in ruling on Def`endant’s Motion to Dismiss, this Court will consider
Plaintiff’s underlying EEOC Charge and its related documents See Bowie v. Um'v. of Maryland
Med. Sys., No. ELH-14-03216, 2015 WL 1499465, at *3 n.4 (D. Md. Mar. 31, 2015) (“Courts
commonly consider EEOC charges as integral to a plaintiffs Complaint, i.e., effectively a part of

the pleading, even if the EEOC charge is not filed with the Complaint.” (citations omitted)).

ANALYSIS
I. Rule.12(b)(1) Motion to Dismiss

The Social Security Administration asserts that Kelly’s retaliation and disability-based
discrimination claims, which presumably are advanced pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e-16, and Section 501 of the Rehabilitation Act of 1973, as
arnended, 29 U.S.C. § 791, should be dismissed because she failed to exhaust her administrative
remedies and thus this Court does not have subject matter jurisdiction (ECF No. 19). As an initial
matter, the Rehabilitation Act controls because all of Plaintiff’s claims arise from her disabilities
Wonasue v. Um'v. of Maryland Alumni Ass 'n, 984 F. Supp. 2d 480, 491 (D. Md. 2013).
Nevertheless, claims under the Rehabilitation Act are “governed by the exhaustion requirements
and filing procedures applicable to Title VII claims against federal employers.” Id.

Before bringing such claim in federal court, a plaintiff must exhaust administrative
remedies by filing a “charge” with the EEOC or another appropriate agency. 42 U.S.C. § 2000e-
5 (e)(l). The charge must be filed within a specified time “after the alleged unlawful employment
practice occurred.” Id. In Maryland, a deferral State,2 a claim of discrimination must be filed
within 300 days of the alleged discriminatory action. 42 U.S.C. § 2000e-5(e)(1). “If a charging
party fails to comply with this statutorily mandated filing period, alleged discriminatory acts which
occurred more than 300 days prior to the filing of the EEOC charge may not subsequently be
challenged in a Title Vli suit.” ch Slyke v. Northrop Grumman Corp., 115 F.Supp.2d 587, 592

(D. Md. 2000) aj"d, 17 F. App'x 154 (4th Cir. 2001). If the charge is dismissed, a plaintiff has

 

2 A deferral state is one with “a State or local agency with authority to grant or seek relief from
such practice or to institute criminal proceedings with respect thereto upon receiving notice
thereof`.” 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d)(2). Maryland is classified as a deferral
state because the Maryland Commission on I-Iuman Relations constitutes a state agency that may
provide relief from discrimination

ninety days to file an action in court 42 U.S.C. § e-5(f)(1). Most importantly, a plaintiffs suit is
limited to the grounds asserted in the underlying charge. Jones v. Calvert Group, Ltd., 551 F.3d
297, 300 (4th Cir. 2009). “Only those discrimination claims stated in the initial charge, those
reasonably related to the original complaint, and those developed by reasonable investigation of
the original complaint may be maintained” in ithe subsequent lawsuit Evans v. Techs.
Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir.1996). A “plaintiff has failed to exhaust
administrative remedies where a charge of discrimination references ‘different time frames, actors,
and discriminatory conduct’ than the allegations found in a complaint.” Wright v. Kent Cly. Dep‘r
ofSoc. Servs., No. ELH-l2-3593, 2014 W_L 301026, at *11 (D. Md. Jan. 24, 2014) (quoting
Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005)). Failing to exhaust administrative
remedies deprives this Court of subject matterjurisdiction over the all incidents and claims alleged
Jones, 551 F.3d at 300 (2009). n

Kelly filed the charge in question on November 23, 2016, barring any retaliation or
disability-based allegations of harassment occurring more than 300 days prior to this date, i.e.
before January 28, 2016. (ECF No. 1~2). Furthermore, the scope of the charges, and therefore the
subsequent investigation, is narrower than Plaintiff’ s arguments would assert. Within her charging
complaint, Plaintiff rehashes some past incidents that have allegedly occurred since 2009. (ECF
No. 19-6). In doing so, however, Plaintiff couches many of the past conduct as pending resolution
in one of the two outstanding charges. (Id. at 4 (“l have had a trail [sic] for three days July, 2015,
and it is still pending. I had to include [information concerning past allegations] because it has
been ongoing.”)). Additionally, Plaintiff’ s November 2016 charge states that “[t]he ADR was not
settled, and I am filing for a formal EEO complaint based on the following incidents.” (ECF No.

19-6 at 6). The charge then goes on to detail the August 2, 2016 incident with Mr. Thompson and

how, despite her disability, the SSA allegedly refuses to give her a reasonable accommodation
(ECF No. 19-6).

Therefore, the Administration correctly interpreted the charge as narrowly pertaining to
specific incidents and its subsequent investigation only concerned: (1) Plaintiffs alleged non-
sexual harassment based on disability (mental) and retaliation (prior EEO activity) between August
2, 2016 and May 12, 2017, with respect to working conditions; and (2) the alleged failure to
provide Plaintiff with a reasonable accommodation beginning January 12, 2016. (ECF Nos. 19-7
and 19-9).

Plaintiff now contends that the SSA consented to combining the April 2016 charge with
the November 2016 charge currently before this Court. A review of the emails Plaintiff relies on
to advance this argument, (ECF No. 20-1), does not support this contention The emails simply
show that the SSA (and AUSA) would not object to the joining of the two cases. Despite this,
Plaintiff never moved to do so. Other than the email exchange, nothing within the record indicates
that Plaintiff challenged the investigation’s scope. See Sloop v. Memorial Mz'ssion Hospz'tal, Inc.,
198 F.3d-147, 149 (4th Cir.1999) (plaintiff who took no official action to amend the charge of
discrimination failed to exhaust administrative remedies with respect to claim omitted from the
original charge).

This Court only has subject matter jurisdiction over claims of retaliatory and disability-
based harassment from August 2, 2016 to May 12, 2017 in terms of working conditions, and over
incidents concerning reasonable accommodations since January 12, 2016. See Sillah v. Burwell,
244 F. Supp. 3d 499, 507 (D. Md. 2017) (“Irnportantly, the scope_of the plaintiffs federal causes
of action is circumscribed by the contents of the formal administrative complaint as identified and

investigated by the EEOC or its County counterpart.”). The only exhausted allegations properly

before this Court are those concerning Mr. Thompson yelling on August 2, 2016, Ms. Comer
grabbing or slapping Plaintiff’ s wrist and pressuring her to speak to the Module about her PTSD
in December 2016, Plaintiff not being invited to the luncheon in December 2016, and Ms. Comer
touching Plaintiff’s head, slapping her forehead, and saying she was using her healing hands to
cure Plaintiff of her “ales” in .Tanuary 2017,
II. Rule 12(b)(6) Motion to Dismiss

The SSA argues that even if this Court has subject matter jurisdiction over all the incidents
alleged, Kelly still fails to state claims upon which relief can be granted. As an initial matter, it is
unclear what claims she is advancing For instance, claim one of the Complaint appears to advance
a claim of Title Vli retaliation, but in doing so also references a hostile work environment
Similarly, claim two advances a claim of harassment based on disability, references Title VlI
damages, but also references a hostile work environment (ECF No. 2 at 6-7). The briefings
address this confusion by treating the inclusion of hostile work environment as a separate claim.
(ECF Nos. 19-1 - 21). While hostile work environment is outside of the underlying charge’s
scope, this Court will nevertheless address it as a separate claim.3

Even if the Court had subject matter jurisdiction to review Plaintiff’s Complaint in its
entirety, the Complaint would still fail to state plausible claims for which relief can be granted.
Each possible claim is reviewed in turn.

A. Retaliation

As explained above,- claims of retaliation stemming from complaints of discrimination
based on disability are governed by the Rehabilitation Act, but are assessed under the same

framework used in assessing Title VII retaliation claims. Wonasue, 984 F. Supp. 2d at 491. To

 

3 Notably, Plaintiff is not pro se. Therefore, this Court’s willingness to construe the Complaint is limited.

9

 

establish a prima facie case of retaliation in violation of the Rehabilitation Act, a plaintiff must
show that “(1) she engaged in a protected activity; (2) the [employer] took an adverse employment
action against her; and (3) a causal connection existed between the protected activity and the
adverse action.” Id. (quoting Works v. Colvin, 519 Fed. Appx. 176, 186 (4th Cir.2013)).

The standard for “adverse employment action,” the second element of the prima facie case,
is more lenient for retaliation claims than for substantive discrimination claims Burlington N. &
Santa Fe Ry. Co. v. White, 548 U.S. 53, 64 (2006) (“[T]he antiretaliation-provision, unlike the
substantive provision, is not limited to discriminatory actions that affect the terms and conditions
of employment.”). A plaintiff need only show that the challenged action “might have dissuaded a
reasonable worker from making or supporting a charge of discrimination.”v Id. nat 68 (quotation
marks and citations omitted). “Even with this lower bar, none of the following constitutes an
adverse employment action in a retaliation claim: failing to issue a performance appraisal; moving
an employee to an inferior office or eliminating the employee's work station; considering the
employee ‘AWOL’; or issuing a personal improvement plan, an ‘Attendance Warning,’ a verbal
reprimand, ‘a formal letter of reprimand,’ or ‘a proposed termination.”’ Wonasue, 984 F. Supp.
2d at 492 (quoting Rock v. McHugh, 819 F.Supp.2d 456, 470-71 (D. Md. 2011)). All in all, an
adverse employment action ranges from those that dissuade others from filing charges to those that
impact one's job title, salary, benefits, hours,7 or some other material aspect of one's employment
See, e.g., Boone v. Goldin, 178 F.3d 253 (4th Cir.1999) (explaining that discharge, demotion,
decrease in pay or benefits, loss of job title or supervisory responsibility, or reduced opportunities
for promotion are typical adverse employment actions).

Ultimately, Title Vll and the Rehabilitation Act are not “a general civility code for the

American workplace.”' Oncale v. Sundowner Ojfshore Services, Inc., 523 U.S. 75, 80 (1998). The

10

 

ami-retaliation provisions protect individuals “from retaliation that produces an injury or harm,”
but not f`rom “petty slights or minor annoyances that often take place at work and that all employees
experience.” Burlingron Northern, 548 U.S. at 67-68.

The SSA does not dispute that Kelly'engaged in protected activity. lt does, however, argue
that Plaintiff fails to sufficiently allege that an adverse action occurred or any causal connection
between the alleged harassment and Plaintiff’s past protected conduct (ECF _No. 19-1). Plaintiff
seemingly concedes this point. (ECF No. 2). Instead, Plaintiff’s opposition focuses on the
existence of a hostile work environment, which as discussed above, will, as it should, be evaluated
as wholly separate claim. chertheless, the Complaint does not allege any change to her
employment status, nor anyway another may have been dissuaded from participating gin protected
activities

Even if there was an adverse action, Kelly fails to advance facts sufficient to show a
plausible causal connection. Other than facts concerning the Administration’s knowledge of the
charges and the timeline of events, nothing lends plausibility to Plaintiff’s assertion that
Defendant’s conduct was the result of retaliatory animus While temporal proximity can lend to
causation’s plausibility, nothing from this case would cause the Court to find so here. Plaintiff has
submitted three separate charges alleging harassment via numerous incidents over the span of six
years After Plaintiff’s April 2016 charge, no incidents are alleged until the conflict with Mr.
Thompson in August 2016. After Plaintiff’s third charge, as prompted by the incident with Mr.
Thompson, no incidents are alleged until another four months later in December. Such temporal
pattems, do not themselves make a claim plausible. See Pascual v. Lowe's Home Centers, Inc.,

193 Fed. Appx. 229, 233 (4th Cir. 2006) (finding that a period of three to four months “is too long

11

to establish a causal connection by temporal proximity alone.”). Therefore, Plaintiff failed to plead
a plausible claim for which relief can be granted under a substantive retaliatory analysis

B. Harassment based on Disability

Plaintiff’ s second claim is for “harassment based on disability.” (ECF No. 2). The Court
interprets this claim also pursuant to the Rehabilitation Act which prohibits a federal agency from
discriminating against an “otherwise qualified individual with a disability solely by reason of
her or his disability.” 29 U.S.C. § 794(a). To establish a prima facie case for harassment based
on disability under the Rehabilitation Act, “Plaintiff must show that she: (1) was disabled or
perceived as being disabled by her employer; (2) Was ‘otherwise qualified’ to perform the Work;
and (3) was discriminated against due to her disability.” Berkner v. Blank, ClV.A. DKC 12-1390,
2013 WL 951562, at *3 (D. Md. Mar. 11, 2013), aj§"d sub nom. Berkner v. Priz‘zker, 561 Fed.
Appx. 279, 2014 WL 1197067 (4th Cir. 2014) (quoting Davr`s v. Um'v. ofN. C., 263 F.3d 95, 99
(4th Cir.2001)).

The Administration disputes that any alleged discrimination Was due to her disability. Like
the claim for retaliation above, Plaintiff’s opposition to this argument asks this Court to assume
discrimination was disability based because she is disabled, and Defendant knew of her disability.
Such an argurnent, however, asks this Court to assume the most important element of a claim for
disability-based harassment _ that the harassment was because of her disability. The Complaint
alleges th_at Plaintiff “suffered direct discrimination as a result of her disability” and that the
Defendant treated Plaintiff “differently because of her disability.” (ECF No. 2 at 11 50). Both
statements are conclusory and do not advance factual allegations for proper consideration
Plaintiff"s Complaint also points to the alleged incidents where she was not invited to the SSA

luncheon, pushed to speak on her PTSD to the module, told she was not a team player, that she

12

was generally denied opportunities to work in groups, and that her PACs were late. (Id.). None
of the above actions can be reasonably interpreted to have been taken because of an animus towards
Plaintiff` s disability. The only incident that even concerns Plaintist disability is her being
pressured to speak about her PTSD. While the incident may concern her disability, nothing as
articulated by the Plaintiff leads this Court to interpreted that the incident amounted to
discrimination let alone discrimination caused specifically because of animus towards Plaintiff s
disabilities As such, Plaintiff has failed to plead a plausible claim for which relief can be granted
under a substantive disability-based discrimination analysis
C. Hostile Work Environment
Despite not clearly being advanced as a claim within the Complaint, Plaintiff’s claims both
assert that the harassment based on Plaintiff’s protected activities and disability created “an
environment so hostile,' that no reasonable employee could succeed in such a situation.” (ECF No.
2 at 6 and7). The SSA interpreted this as also advancing a separate claim of discrimination based
on a hostile work enviromnent and devoted much of its briefing accordingly. (ECF No. 19-1 at
14-20). Defendant’s interpretation was proven accurate by Plaintiff only arguing that its claims
for retaliation and disability-based harassment are based on a theory of hostile work environment
'(ECF No. 20 at 5-8). Plaintiff fails to plead a_ plausible claim for which relief can be granted. To
establish a prima facie case of hostile work environment, the plaintiff must show 'she was the
subject of conduct that was (1) unwelcome, (2) based on her past protected activities or disability,
(3) subjectively and objectively severe or pervasive enough to alter her conditions of employment
and create an abusive atmosphere, and (4) imputable to the employer. Spriggs v. Diamond Auto

Glass, 242 F.3d 179, 183-84 (4th Cir. 2001).

13

 

l)efendant does not contest the first and fourth elements but does, as it did before, argue
that none of the alleged incidents were based on her past protected activities Nothing alleged
shows that the conduct plausibly arises from an animus towards past protected activities or
Plaintist disabilities Notwithstanding Plaintiff’s inability to meet element two, Defendant
filrther challenges Plaintiff"s ability to show the third element “Establishing the third element
requires that the plaintiff show that the work environment was not only subjectively hostile, but
also objectively so.” Bonds v. Leavitt, 629 F.3d 369, 385 (4th Cir. 2011). ln other words, a plaintiff
must demonstrate that she perceived the environment to be hostile, and that the conduct was such
that a reasonable person in the plaintiffs position would have felt the same way. EEQC v. Sunbelt
Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). The standards for judging hostility are
“sufficiently demanding to ensure that Title Vll does not become a general civility code.”
Faragher v. City ofBoca Raton, 524 U.S. 775, 788, 118 S. Ct. 2275 (1998) (intemal quotation
marks omitted). “In applying these factors, this Court has recognized that the standard for proving
an abusive work environment is intended to be a very high one.” Wang v. Metro. Life Ins. Co., 334
F.Supp.2d 853, 864 (D. Md. 2004) (internal quotation marks omitted).

To determine whether a reasonable person would perceive workplace harassment to be
severe and pervasive, the Court considers a number of factors, such as “the frequency of the
discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee's work
performance.” Ia'. at 178. The conduct at issue must be far more severe than that of “a merely
unpleasant working environment,” Hopkz'ns v. Balr. Gas & Elec. Co., 77 F.3d 745, 753 (4th Cir.),
cert denied, 519 U.S. 818 (1996), and “must be sufficiently pervasive so as to become diffuse

throughout every part of the work environment in which plaintiff functioned.” Romeo v. APS

14

Healthcare Berhesda, Inc., 876 F.Supp.2d 577, 593 (D. Md. 2012) (citations omitted). Courts
“usually only allow hostile work environment claims to proceed where the discriminatory abuse
is near constant, oftentimes of a violent or threatening nature, or has impacted the employee's work
performance.” Tawwaab v. Va. Linen Serv., Inc., 729 F.Supp.2d 757, 776 (D. Md. 2010).

Despite Plaintiff’ s subjective belief, the alleged incidents fail to depict an environment that
is objectively severe or pervasive enough to state a plausible claim for hostile work environment
Despite Plaintiff’s allegation that “numerous issues of abuse and alleged harassment” occurred,
the universe of incidents that an objectively reasonable employee could interpret as discriminatory
is small. Plaintiff continues to work under a supervisory manager against whom she has filed
charges and was allegedly accused of breaching interoffice policies Kelly’s ability to take leave
was allegedly altered and she was not permitted to move to another building She received her
PACS late and with a lower score than anticipated Kelly was once sent horne when believed to
be suicidal. She was also once called an “Easter Killer.” Mr. Thompson yelled at her and Ms.
Comer said she was not “a team player.” Then Ms. Comer grabbed or slapped her wrist and
“demanded that she present to the entire module a speech on how [Plaintiff’s] PTSD worked.”
Kelly was not invited to a luncheon, and Ms. Comer once touched Plaintiffs head, slapped her
forehead, and said she would cure Plaintiff of her ails.

“[l]n order to be actionable, the harassing ‘conduct must be [so] extreme [as] to amount to
a change in the terms and conditions of employment.”’ Sunbelt Rentals, Inc., 521 F.3d at 315
(quoting Famgher, 524 U.S. at 788). As put by the Fourth Circuit, “complaints premised on
nothing more than rude treatment by coworkers, callous behavior by one's superiors, or “a routine
difference of opinion and personality conflict with one's supervisor, are not actionable under Title

Vll.” Id. at 315-16 (internal quotations and citations omitted).

15

 

lt is undeniable that the allegations that Ms. Comer physically touched, slapped, grabbed,
or smacked Plaintiff`, if true, reflect behavior that is woeiirlly inappropriate and intolerable in the
work place. Nevertheless, when taken as a whole over the time involved, the incidents alleged do
not indicate that Plaintiff suffered through retaliatory and disability-based harassment “crude,
persistent, demeaning, unrelenting, and widespread” enough to plausibly result in an objectively
hostile Work environment Harris v. L & L Wings, Inc., 132 F.3d 978, 984 (4th Cir. 1997). The
incidents were isolated, over a lengthy period of time, and with nothing indicating that the conduct
arose from any sort of hostility or animus traceable to Plaintiff s past protected activity or
disabilities See Causey v. Balog, 162 F.3d 795, 801, 1998 WL 870185 (4th Cir. 1998) (allegations
of ill treatment at the hands of supervisors insufficient to make out hostile work environment claim
where supervisor “never made any derogatory comments about [plaintiffs] race or age, and
nothing about his conduct suggests it was based on these factors”).

Even if the Court considers the entire scope of the Complaint Plaintiff s claims for
retaliation, disability-based harassment, and hostile work environment fail to state claims that are
plausible on their face and therefore must be dismissed

D. Reasonable Accommodation

Plaintiff’s final claim is for “denial of reasonable accommodation.” (ECF No. 2 at 8).
Under_ the Rehabilitation Act, to establish a claim for a failure to accommodate, Plaintiff must
show that (l) she has a disability; (2) Defendant knew of the disability; (3) with reasonable
accommodations she is otherwise qualified to perform the essential functions of the position; and
(4) Defendant refused to make such reasonable accommodations Lewis v. Gibson, 621 Fed. Appx.
163, 164 (4th Cir. 2015). The SSA argues that this last claim too must fail because it never refused

to make a reasonable accommodation Kelly argues that Defendant’s failure to make the

16

, reasonable accommodation permanent or to provide a scanner constitutes refusal. She also asserts
that Defendant knew of her need for an accommodation much earlier and the delay constitutes
refusal. Both arguments are without merit.

First, under the Rehabilitation Act, the term “reasonable accommodation” may include,
among other things, “job restructuring, part-time or modified work schedules, reassignment to a
vacant position acquisition or modification of` equipment or devices, appropriate adjustment or
modifications of examinationsl training materials or policies, the provision of qualified readers or
interpreters and other similar accommodations for individuals with disabilities.” 42.U.S.C. §
12111(9)(B); 29 C.F.R. § 1614.203(b). “An employer is not obligated to provide a qualified
individual with the accommodation of the employee's choice upon demand; the employer must
only provide a reasonable accommodation.” Dahlman v. Tenenbaum, ClV.A. DKC 10-2993, 2011
WL 3511062, at * 13 (D. Md. 2011). Kelly requested an accommodation of permanent
teleworking. The SSA responded by offering her an accommodation of teleworking three days a
week on a provisional basis This accommodation is entirely reasonable under the circumstances
lt gives Plaintiff the opportunity to work from home, to come back to the office to gather supplies
or attend necessary meetings, and most importantly the opportunity for reexamination on a regular
basis As the telework is for only three days a week, Plaintiff is still able to complete her work
duties, and particularly those requiring use of a scanner, on those days she is within the office.
Kelly maintains that she is entitled to permanent accommodation but this is counter to the
collaborative and interactive process contemplated by the Rehabilitation Act. 29 C.F.R. §
1630.2(0)(3).

Second, Kelly’s arguments concerning notice and equating delay to refusal are

unpersuasive 'l.`he prior alleged requests for reasonable accommodation appear to have been made

17

to her Employee Assistance Prograrn (“EAP”) counselor in January 2016, who does not have the
authority provide accommodations According to the Administration Decision, this counselor then
directed Plaintiff to the online portal for requesting such accommodations (ECF No 19-9 at 12).
The decision also indicates that reasonable accommodations were also discussed as potential
remedies for her prior charges (Id.). Plaintiff avers that she also requested a reasonable
accommodation in June 2016. Ultimately, Plaintiff asks this Court to find that an allegation that
she had to wait six months for a reasonable accommodation is insufficient to state a plausible claim
for relief. ln January 2016 she knew of how she could request a reasonable accommodation Even
if she then brought the idea up in passing between January 2016 and November 2016, nothing
prompts this Court to then place any fault of delay on the Defendant Had Plaintiff followed the
EAP counselor’s instruction it is reasonable to assume that no such delay would have ever
occurred Furthermore, the Court fails to see how any such delay would then constitute a refusal,
especially in light of an accommodation being promptly granted once requested properly.
Therefore, this Court finds that Plaintiff failed to advance a plausible claim of refusal to grant a
reasonable accommodation upon which relief may be granted
CONCLUSION

For the reasons stated above, Defendant’s Motion to Dismiss for Lack of Jurisdiction, for
Failure to State a Claim, or Altematively, For Surnmary Judgment, (ECF No. 19), treated as a
Motion to Dismiss, is GRANTED and this case is DISMISSED WITH PREJUDICE. A separate

Order follows

Dated: March20, 2019 Mj‘.&

Richard D. Bennett
United States District Judge

18

